[Cite as Young v. Foley, 2021-Ohio-3398.]


STATE OF OHIO                    )                    IN THE COURT OF APPEALS
                                 )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

GEORGE R. YOUNG

          Petitioner                                 C.A. No.       21CA011759

          v.

WARDEN KEITH FOLEY                                   ORIGINAL ACTION IN
                                                     HABEAS CORPUS
          Respondent


Dated: September 27, 2021



          PER CURIAM.

          {¶1}   George Young has petitioned this Court for a writ of habeas corpus to order his

release from custody. The complaint alleges that the trial court lacked jurisdiction over his case

that resulted in his conviction and incarceration. This Court must dismiss Mr. Young’s petition

because he did not comply with the statutory requirements for filing a petition for writ of habeas

corpus.

          {¶2}   Mr. Young failed to provide an address for service of the petition on respondent.

As a result, this Court ordered Mr. Young to provide an address for service. Mr. Young filed a

response in which he indicated the respondent’s address was included on page 18 of his petition.

Mr. Young included a certificate of service on his response, but he only noted that he served it

on the Court and not on Warden Foley, as required by Civ.R. 5. Pursuant to Civ.R. 5(B)(4), this

Court cannot consider his response because proof of service was not endorsed on the document

or separately filed. Notwithstanding his failure to provide an address for service, or to properly

serve his response to this Court’s order, we turn to consider his petition because it must be
                                                                               C.A. No. 21CA011759
                                                                                          Page 2 of 4

dismissed for failing to comply with the statutory requirements for filing a petition for writ of

habeas corpus.

       {¶3}      R.C. Chapter 2725 sets forth the procedure for bringing a habeas corpus action.

The petitioner must file a petition that contains specific, required, information. If this Court

concludes that the petition states a facially valid claim, it must allow the writ. R.C. 2725.06. On

the other hand, if the petition fails to state a claim, or to meet the statutory requirements, this

Court must dismiss the petition. Farley v. Wainwright, 164 Ohio St.3d 441, 2021-Ohio-670, ¶

6; Chari v. Vore, 91 Ohio St.3d 323, 327 (2001).

       {¶4}      A petition for habeas corpus must be accompanied by copies of all relevant

commitment papers. R.C. 2725.04(D); Day v. Wilson, 116 Ohio St.3d 566, 2008-Ohio-82, at ¶

4. This ordinarily requires a petitioner to attach copies of all sentencing entries that resulted in

the confinement. See Tisdale v. Eberlin, 114 Ohio St.3d 201, 2007-Ohio-3833, at ¶ 6; Hairston

v. Seidner, 88 Ohio St.3d 57, 58 (2000). A petitioner may proceed without the commitment

papers if he alleges in his petition that the papers “could not be obtained without impairing the

efficiency of the remedy.” See, e.g., Hughley v. Saunders, 123 Ohio St.3d 90, 2009-Ohio-4089,

¶ 1.

       These commitment papers are necessary for a complete understanding of
       the petition. Without them, the petition is fatally defective. When a
       petition is presented to a court that does not comply with R.C. 2725.04(D),
       there is no showing of how the commitment was procured and there is
       nothing before the court on which to make a determined judgment except,
       of course, the bare allegations of petitioner’s application.

Bloss v. Rogers, 65 Ohio St.3d 145, 146 (1992). Mr. Young failed to attach any commitment

papers to his petition. He also failed to allege that he could not obtain those documents.

Accordingly, this Court concludes that Mr. Young filed a defective petition.
                                                                                C.A. No. 21CA011759
                                                                                           Page 3 of 4

       {¶5}    Mr. Young moved, more than two months after he filed his petition, to supplement

the petition with his commitment papers and numerous other documents. Mr. Young failed to

serve Warden Foley with this motion, again noting only service on the court. Further, the

commitment papers must be filed with the petition, or the petition is defective and must be

dismissed. Farley at ¶ 6. Even if we could consider the sentencing entry he sought to add to his

petition, we would still be required to conclude that he failed to meet his burden to provide all of

his commitment papers. The judgment of conviction specifically mentions that his sentence is

to be served concurrently to the sentence ordered in another case; Mr. Young did not provide the

commitment papers from that case. Without all of his commitment papers, this Court cannot

determine how his commitment was procured and whether he is entitled to release. See, e.g.,

Bloss, 65 Ohio St.3d at 146.

       {¶6}    Mr. Young failed to comply with the commitment paper requirement of R.C.

2725.04(D). Because the petition is fatally defective, this Court cannot order Mr. Young’s

release from custody, and the case is dismissed. Costs to Petitioner.

       {¶7}    The clerk of courts is hereby directed to serve upon all parties not in default notice

of this judgment and its date of entry upon the journal. Civ.R. 58.




                                                      DONNA J. CARR
                                                      FOR THE COURT



TEODOSIO
SUTTON, J.
CONCUR.
                                    C.A. No. 21CA011759
                                               Page 4 of 4

APPEARANCES:

GEORGE YOUNG, Pro se, Petitioner.